            Case 2:21-cv-00406-RSL Document 1 Filed 03/25/21 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE


                                                     Cause No. 2:21-cv-406
ROBERT KESSLER,

                          Plaintiff,
                                                     COMPLAINT FOR DECLARATORY AND
                        -vs-                         INJUNCTIVE RELIEF

KIN MAR, MAY MAR, and HOUSE OF LO
LLC, individually.

                          Defendants.




        COMES NOW, Plaintiff, ROBERT KESSLER (hereinafter the “Plaintiff”), through

undersigned counsel, hereby files this Complaint and sues KIN MAR, MAY MAR, and HOUSE

OF LO LLC, (hereinafter, collectively the “Defendants”), for injunctive relief, attorney’s fees

and costs (including, but not limited to, court costs and expert fees), pursuant to 42 U.S.C.

§12181, et. seq., commonly referred to as the “AMERICANS WITH DISABILITIES ACT” or

“ADA” and alleges:
Complaint    Page | 1                                                        Enabled Law Group
                                                                             P.O. Box 18953
                                                                             Spokane, WA 99228
                                                                             (206) 445-3961
             Case 2:21-cv-00406-RSL Document 1 Filed 03/25/21 Page 2 of 16




                                  JURISDICTION AND PARTIES

        1.        This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter referred to as the

“ADA”). This Court is vested with jurisdiction under 28 U.S.C. §1331 and §1343.

        2.        Venue is proper in this judicial district pursuant to 28 U.S.C. §1391 in that all events

and procedures giving rise to this Complaint occurred in this judicial district.

        3.        At the time of Plaintiff’s personal visit to Defendants’ public accommodation, prior

to instituting the instant action, Robert Kessler (hereinafter referred to as “Plaintiff”), was a

resident of the State of Washington, and suffered from what constitutes a “qualified disability”

under the Americans with Disabilities Act of 1990, and used a wheelchair for mobility due to this

disability. Plaintiff has an amputated leg. He is required to traverse with a wheelchair and is

substantially limited to performing one or more major life activities including, but not limited to

walking, standing and maneuvering.

        4.        The Plaintiff personally visited, on or about October 30, 2020 Defendants’ premises

open to the public, but was denied full and equal access to, and full and equal enjoyment of the

facilities, services, goods, privileges and accommodations offered to others without disabilities;

because of his disability requirements. Plaintiff lives in King County, Washington and travels in

the surrounding areas near Defendants’ facilities on a regular basis for shopping, dining and

entertainment.




Complaint     Page | 2                                                           Enabled Law Group
                                                                                 P.O. Box 18953
                                                                                 Spokane, WA 99228
                                                                                 (206) 445-3961
             Case 2:21-cv-00406-RSL Document 1 Filed 03/25/21 Page 3 of 16




        5.        Upon information and belief, KIN MAR and MAY MAR, are the lessors and/or

owner operators of the real property and/or premises that are the subject of this lawsuit, commonly

referred to as SODO CHICKEN located at 6538 4th Avenue S, in Seattle, Washington.

        6.        Upon information and belief, HOUSE OF LO LLC a Washington Limited Liability

Company located at 6538 4th Avenue S, Seattle, Washington is the lessee, operator and/or owner

of the real property (the “Subject Facility”). Each Defendant owns, leases, leases to, or operates a

place of public accommodation as defined by the ADA and the regulations implementing the ADA,

28 CFR §36.201(a) and §36.104.



            COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

        7.        On or about July 26, 1990, Congress enacted the Americans with Disabilities Act

(“ADA”), 42 U.S.C. §12101, et. seq. Commercial enterprises were provided one and a half years

from enactment of the statute to implement all its requirements. The effective date of the Title III

of the ADA was January 26, 1992. 42 U.S.C. §12181; 20 C.F.R. §36.508(a).

        8.        Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the Subject Facility and

real property in this case is a place of public accommodation under the ADA in that they are

establishments which provide goods and services to the public.

        9.        Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the building and/or

premises which is the subject of this action is a public accommodation covered by the ADA and

which must be in compliance therewith as of the date of the Plaintiff’s visit.

        10.       The Plaintiff is informed and believes, and therefore alleges, that the Subject

Facility has begun operations and/or undergone remodeling, repairs and/or alterations since




Complaint     Page | 3                                                      Enabled Law Group
                                                                            P.O. Box 18953
                                                                            Spokane, WA 99228
                                                                            (206) 445-3961
            Case 2:21-cv-00406-RSL Document 1 Filed 03/25/21 Page 4 of 16




January 26, 1990 and more specifically on or after March 15, 2012 as it pertains to 28 C.F.R. §

36.406.

        11.       Defendants have discriminated under the ADA, and continue to discriminate,

against the Plaintiff, and others who are similarly situated, by denying full and equal access to, and

full and equal enjoyment of, goods, services, facilities, privileges, advantages and/or

accommodations at Defendants’ Subject Facilities in derogation of 42 U.S.C. §12101, et. seq., and

as prohibited by 42 U.S.C. §12182 et. seq., and by failing to remove architectural barriers

pertaining to the Plaintiff’s disability pursuant to 42 U.S.C. §12182(b)(2)(a)(iv), where such

removal is readily achievable.

        12.       The Plaintiff has been unable to, and continues to be unable to, enjoy full and equal

safe access to, and the benefits of, all accommodations and services offered at Defendants’ Subject

Facilities. Prior to the filing of this lawsuit, the Plaintiff visited the subject properties and was

denied full and safe access to all the benefits, accommodations and services of the Defendants.

Prior to the filing of this lawsuit, Kessler, personally visited SODO CHICKEN at 6538 4th Avenue

S, in Seattle, Washington, with the intention of accessing Defendants’ facilities, but was denied

full and safe access to the facilities due to the inactions of removing applicable barriers. Plaintiff

intends to return to the Defendants’ premises and public accommodation upon the premises being

made ADA compliant for access, but is currently deterred from returning due to these barriers. As

such, Plaintiff is likely to be subjected to reencountering continuing discrimination at the premises

unless it is made readily accessible to and usable by individuals with disabilities to the extent

required under the ADA, including the removal of the architectural barrier which remain at the

premises.




Complaint     Page | 4                                                         Enabled Law Group
                                                                               P.O. Box 18953
                                                                               Spokane, WA 99228
                                                                               (206) 445-3961
            Case 2:21-cv-00406-RSL Document 1 Filed 03/25/21 Page 5 of 16




        13.       Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department

of Justice, Office of the Attorney General, promulgated Federal Regulations to implement the

requirements of the ADA, known as the Americans with Disabilities Act Accessibility Guidelines

(hereinafter “ADAAG”), 28 C.F.R. Part 36. Defendants facilities do not comply with these

Guidelines.

        14.       The Defendants’ premises are in violation of 42 U.S.C. §12182 et. seq., the ADA

and 28 C.F.R. §36.302 et. seq., and has and is discriminating against the Plaintiff. The Plaintiff

was deterred from encountering every non-compliant barrier at the premises due to the nature of

encountering some barriers that denied the Plaintiff’s full and equal enjoyment of the facility.

Therefore, the Plaintiff encountered the following specific barriers to access that include but are

not limited to the following, but also retains standing to allege non-compliance for any barrier not

encountered by the Plaintiff at the premises related to the Plaintiff’s specific disability

requirements under Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1047 (9th Cir. 2008):

                                           VIOLATIONS

        15(a). Failure to provide ADA compliant accessible parking stalls, in violation of 2010

ADAS Section 208.2 and/or 1991 ADA Standards for Accessible Design. The premises failed to

have compliant accessible parking stalls to allow Plaintiff van accessible parking which Plaintiff

requires as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability and this barrier removal

is necessary. Said barrier is covered by the A.D.A. guidelines and is in nonconformity with the

requirements for such architecture.

        15(b). Failure to provide ADA compliant parking stall size, in violation of 2010 ADAS

Section 502.2 and/or 1991 ADA Standards for Accessible Design. The premises failed to have

compliant parking stall and access aisle sizes as each parking space must be at least 11 feet wide

Complaint     Page | 5                                                        Enabled Law Group
                                                                              P.O. Box 18953
                                                                              Spokane, WA 99228
                                                                              (206) 445-3961
            Case 2:21-cv-00406-RSL Document 1 Filed 03/25/21 Page 6 of 16




and marked which Plaintiff requires as Plaintiff utilizes a wheelchair due to the Plaintiff’s

disability and this barrier removal is necessary. Said barrier is covered by the A.D.A. guidelines

and is in nonconformity with the requirements for such architecture.

        15(c). Failure to provide ADA compliant parking stall striping and markings, in violation

of 2010 ADAS Section 502.3.3 and/or 1991 ADA Standards for Accessible Design. The premises

failed to have compliant parking stall striping and markings by having dilapidated and in need of

repairs which Plaintiff requires as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability

and this barrier removal is necessary. Said barrier is covered by the A.D.A. guidelines and is in

nonconformity with the requirements for such architecture.

        15(d). Failure to provide ADA compliant cross slope grading at the subject property in

violation of 2010 ADAS Section 502.4 and/or 1991 ADA Standards for Accessible Design. The

premises failed to have compliant wheelchair accessible cross slope grading as slopes exceed 2%

as Plaintiff utilizes a wheelchair for mobility. Said barrier is covered by the A.D.A. guidelines and

is in nonconformity with the requirements for such architecture.

        15(e). Failure to provide ADA compliant parking access aisles at the subject property in

violation of 2010 ADAS Section 502.2 and/or 1991 ADA Standards for Accessible Design. The

premises failed to provide any compliant parking access aisles which Plaintiff requires as Plaintiff

utilizes a wheelchair due to the Plaintiff’s disability and this barrier removal is necessary. Said

barrier is covered by the A.D.A. guidelines and is in nonconformity with the requirements for such

architecture.

        15(f). Failure to provide ADA compliant parking stall signage, in violation 2010 ADAS

Section 502.6 and/or 1991 ADA Standards for Accessible Design. The premises failed to have

compliant parking stall signage as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability

Complaint    Page | 6                                                        Enabled Law Group
                                                                             P.O. Box 18953
                                                                             Spokane, WA 99228
                                                                             (206) 445-3961
            Case 2:21-cv-00406-RSL Document 1 Filed 03/25/21 Page 7 of 16




and this barrier removal is necessary. Said barrier is covered by the A.D.A. guidelines and is in

nonconformity with the requirements for such architecture.

        15(g). Failure to provide ADA compliant accessible route from accessible parking spaces

to the accessible building entrance in violation of 2010 ADAS Section 206.2.1 and/or 1991 ADA

Standards for Accessible Design. The premises failed to have a compliant accessible route from

accessible parking spaces to the accessible building Plaintiff requires as Plaintiff utilizes a

wheelchair due to the Plaintiff’s disability and such architecture is necessary. Said barrier is

covered by the A.D.A. guidelines and is in nonconformity with the requirements for such

architecture.

        15(h). Failure to provide ADA compliant accessible route that does not provide abrupt

changes in elevation greater than ¼ inch, in violation of 2010 ADAS Section 303.2 and 303.3

and/or 1991 ADA Standards for Accessible Design. The premises failed to have compliant

accessible routes due to changes in elevation Plaintiff requires as Plaintiff utilizes a wheelchair

due to the Plaintiff’s disability and this barrier removal is necessary. Said barrier is covered by the

A.D.A. guidelines and is in nonconformity with the requirements for such architecture.

        15(i). Failure to provide ADA compliant International Symbol of Accessibility signage

at the subject property in violation of 2010 ADAS Section 216.6 and/or 1991 ADA Standards for

Accessible Design. The premises failed to have any ADA compliant signage indicating the

location of the nearest accessible entrance which Plaintiff requires as Plaintiff utilizes a wheelchair

due to the Plaintiff’s disability and this barrier removal is necessary. Said barrier is covered by the

A.D.A. guidelines and is in nonconformity with the requirements for such architecture.

        15(j). Failure to provide ADA compliant floor mats, throughout the subject property, in

violation of 2010 ADAS Section 302.2 and/or 1991 ADA Standards for Accessible Design. The

Complaint    Page | 7                                                          Enabled Law Group
                                                                               P.O. Box 18953
                                                                               Spokane, WA 99228
                                                                               (206) 445-3961
            Case 2:21-cv-00406-RSL Document 1 Filed 03/25/21 Page 8 of 16




premises failed to have compliant floor mats as Plaintiff utilizes a wheelchair due to the Plaintiff’s

disability and this barrier removal is necessary. Said barrier is covered by the A.D.A. guidelines

and is in nonconformity with the requirements for such architecture.

        15(k). Failure to provide ADA compliant transaction and/or sales counter height, in

violation of 2010 ADAS Section 904.4.1 and 904.4.2 and/or 1991 ADA Standards for Accessible

Design. The premises failed to have compliant transaction and/or sales counter height for

wheelchair access as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability and this barrier

removal is necessary. Said barrier is covered by the A.D.A. guidelines and is in nonconformity

with the requirements for such architecture.

        15(l). Failure to provide ADA compliant restroom door hardware, in violation of 2010

ADAS Section 404.2.7 and/or 1991 ADA Standards for Accessible Design. The premises failed

to have compliant restroom door hardware as Plaintiff utilizes a wheelchair due to the Plaintiff’s

disability and this barrier removal is necessary. Said barrier is covered by the A.D.A. guidelines

and is in nonconformity with the requirements for such architecture.

        15(m). Failure to provide ADA compliant restroom door hardware, in violation of 2010

ADAS Section 309.4 and/or 1991 ADA Standards for Accessible Design. The premises failed to

have compliant restroom door hardware by having key access that requires twisting of the wrist as

Plaintiff utilizes a wheelchair due to the Plaintiff’s disability and this barrier removal is necessary.

Said barrier is covered by the A.D.A. guidelines and is in nonconformity with the requirements for

such architecture.

        15(n). Failure to provide ADA compliant interior restroom front door approach pull

clearance, in violation of 2010 ADAS Section 404.2.4.1 and/or 1991 ADA Standards for

Accessible Design. The premises failed to have compliant interior restroom front door approach

Complaint    Page | 8                                                          Enabled Law Group
                                                                               P.O. Box 18953
                                                                               Spokane, WA 99228
                                                                               (206) 445-3961
            Case 2:21-cv-00406-RSL Document 1 Filed 03/25/21 Page 9 of 16




pull clearances for wheelchair access as Plaintiff utilizes a wheelchair due to the Plaintiff’s

disability and this barrier removal is necessary. Said barrier is covered by the A.D.A. guidelines

and is in nonconformity with the requirements for such architecture.

        15(o). Failure to provide ADA compliant restroom door operating hardware, in violation

of 2010 ADAS Section 309.4 and/or 1991 ADA Standards for Accessible Design. The premises

failed to have compliant restroom door hardware by having noncompliant locking mechanisms as

Plaintiff utilizes a wheelchair due to the Plaintiff’s disability and this barrier removal is necessary.

Said barrier is covered by the A.D.A. guidelines and is in nonconformity with the requirements for

such architecture.

        15(p). Failure to provide ADA compliant lavatory unobstructed, clear floor space, in

violation of 2010 ADAS Section 606.2 and/or 1991 ADA Standards for Accessible Design. The

premises failed to have compliant lavatory unobstructed, clear floor space for wheelchair access

as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability and this barrier removal is

necessary. Said barrier is covered by the A.D.A. guidelines and is in nonconformity with the

requirements for such architecture.

        15(q). Failure to provide ADA compliant insulated pipes, in violation of 2010 ADAS

Section 606.5 and/or 1991 ADA Standards for Accessible Design. The premises failed to have

compliant insulated and protected under sink pipes for wheelchair access as Plaintiff utilizes a

wheelchair due to the Plaintiff’s disability and this barrier removal is necessary. Said barrier is

covered by the A.D.A. guidelines and is in nonconformity with the requirements for such

architecture.

        15(r). Failure to provide ADA compliant mirror height, in violation of 2010 ADAS

Section 603.3 and/or 1991 ADA Standards for Accessible Design. The premises failed to have

Complaint    Page | 9                                                          Enabled Law Group
                                                                               P.O. Box 18953
                                                                               Spokane, WA 99228
                                                                               (206) 445-3961
            Case 2:21-cv-00406-RSL Document 1 Filed 03/25/21 Page 10 of 16




compliant restroom mirror height for wheelchair access as Plaintiff utilizes a wheelchair due to the

Plaintiff’s disability and this barrier removal is necessary. Said barrier is covered by the A.D.A.

guidelines and is in nonconformity with the requirements for such architecture.

        15(s). Failure to provide ADA compliant lavatory faucet controls, in violation of 2010

ADAS Section 606.4 and/or 1991 ADA Standards for Accessible Design. The premises failed to

have compliant lavatory faucet controls for wheelchair access as Plaintiff utilizes a wheelchair due

to the Plaintiff’s disability and this barrier removal is necessary. Said barrier is covered by the

A.D.A. guidelines and is in nonconformity with the requirements for such architecture.

        15(t). Failure to provide ADA compliant clear floor space extending beneath elements at

the subject facility, in violation of 2010 ADAS Section 308.2.2 and/or 1991 ADA Standards for

Accessible Design. The premises failed to have compliant clear floor space with extensions

beneath the wall-mounted soap dispenser including cutouts for knee and toespace for wheelchair

access as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability and this barrier removal is

necessary. Said barrier is covered by the A.D.A. guidelines and is in nonconformity with the

requirements for such architecture.

        15(u). Failure to provide ADA compliant toilet clear floor space, in violation of 2010

ADAS Section 604.3.1 and/or 1991 ADA Standards for Accessible Design. The premises failed

to have compliant minimum clear floor space around the toilet for wheelchair access as Plaintiff

utilizes a wheelchair due to the Plaintiff’s disability and this barrier removal is necessary. Said

barrier is covered by the A.D.A. guidelines and is in nonconformity with the requirements for such

architecture.

        15(v). Failure to provide ADA compliant toilet paper dispenser location, in violation of

2010 ADAS Section 604.7 and/or 1991 ADA Standards for Accessible Design. The premises

Complaint     Page | 10                                                        Enabled Law Group
                                                                               P.O. Box 18953
                                                                               Spokane, WA 99228
                                                                               (206) 445-3961
            Case 2:21-cv-00406-RSL Document 1 Filed 03/25/21 Page 11 of 16




failed to have compliant toilet paper dispenser reach ranges for wheelchair access as Plaintiff

utilizes a wheelchair due to the Plaintiff’s disability and this barrier removal is necessary. Said

barrier is covered by the A.D.A. guidelines and is in nonconformity with the requirements for such

architecture.

        15(w). Failure to provide ADA compliant restroom side grab bar spacing, in violation of

2010 ADAS Section 609.3 and/or 1991 ADA Standards for Accessible Design. The premises

failed to have compliant restroom side grab bar spacing for wheelchair access as Plaintiff utilizes

a wheelchair due to the Plaintiff’s disability and this barrier removal is necessary. Said barrier is

covered by the A.D.A. guidelines and is in nonconformity with the requirements for such

architecture.

        15(x). Failure to provide ADA compliant restroom floor drain setting, in violation of 2010

ADAS Section 303.3 and/or 1991 ADA Standards for Accessible Design. The premises failed to

have compliant restroom floor drain settings due to changes in elevation Plaintiff requires as

Plaintiff utilizes a wheelchair due to the Plaintiff’s disability and this barrier removal is necessary.

Said barrier is covered by the A.D.A. guidelines and is in nonconformity with the requirements for

such architecture.

        16.       The above-referenced barriers will likely cause a repeated real injury in fact in a

similar way if not remedied when the Plaintiff frequents this property again as described

previously. Each of these barriers interfered with the Plaintiff’s full and equal enjoyment of the

facility and deterred Plaintiff from encountering all applicable barriers at the premises by failing

to allow Plaintiff the same access due to the Plaintiff’s disability as those enjoy without disabilities.

        17.       Upon information and belief, there are other current non-compliant barrier access

violations of the ADA at Defendants’ premises, which may only be discovered and properly

Complaint     Page | 11                                                         Enabled Law Group
                                                                                P.O. Box 18953
                                                                                Spokane, WA 99228
                                                                                (206) 445-3961
            Case 2:21-cv-00406-RSL Document 1 Filed 03/25/21 Page 12 of 16




identified once a full inspection of the premises is completed and identified due to Plaintiff being

deterred from discovering each and every barrier as a result of encountering the above-listed

violations.

        18.       As of the date of the filing of this suit, the readily achievable barriers and other

violations of the ADA still exist and have not been remedied or altered in such a way as to

effectuate compliance with the provisions of the ADA. The barriers to access at the premises, as

described above, have severely diminished Plaintiff’s ability to avail Plaintiff of the goods and

services offered at the Subject Facilities, and compromise Plaintiff’s safety.

        19.       Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304, the

Defendants were required to make the Subject Facility, a place of public accommodation,

accessible to persons with disabilities since January 28, 1992. To date, the Defendants have failed

to comply with this mandate.

        20.       The Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs and

expenses paid by the Defendants, pursuant to 42 U.S.C. §12205.

        21.       Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant the

Plaintiff’s injunctive relief; including an order to alter the subject facilities to make them readily

accessible to, and useable by, individuals with disabilities to the extent required by the ADA and

closing the subject facility until the requisite modifications are completed.



               COUNT II: WASHINGTON LAW AGAINST DISCRIMINATION

        22.       Plaintiff incorporates by reference all allegations in the paragraphs above.




Complaint     Page | 12                                                         Enabled Law Group
                                                                                P.O. Box 18953
                                                                                Spokane, WA 99228
                                                                                (206) 445-3961
            Case 2:21-cv-00406-RSL Document 1 Filed 03/25/21 Page 13 of 16




        23.       Plaintiff is a qualified individual with a disability within the meaning of the

Washington Law Against Discrimination.

        24.       Section 49.60.030(1) of the Revised Code of Washington provides in pertinent part:

“The right to be free from discrimination because of . . . the presence of any sensory, mental, or

physical disability . . . is recognized as and declared to be a civil right. This right shall include, but

not be limited to . . . (b) the right to the full enjoyment of any of the accommodations, advantages,

facilities, or privileges of any place of public resort, accommodation, assemblage, or amusement .

. .”

        25.       Defendants have violated and continue to violate §§ 49.60.010 et seq., of the

Revised Code of Washington by violating multiple accessibility requirements under the ADA.

        26.       Defendants’ actions constitute discrimination against persons with disabilities and

violate the Washington Law Against Discrimination, Revised Code of Washington §§ 49.60.010

et seq., in that persons with mobility disabilities have been and are denied full and equal

enjoyment of the accommodations, advantages, facilities, privileges, and services that Defendant

provides to individuals who do not have disabilities.

        27.       As a direct and proximate result of Defendants’ discriminatory conduct as alleged

in this Complaint for Declaratory and Injunctive Relief, the Plaintiff has suffered and continues

to suffer difficulty, hardship, isolation, and segregation and is denied the full and equal

enjoyment of services that the Washington Law Against Discrimination requires due to

Defendants’ failure to remediate barriers.

        28.       Defendants’ property does not comply with the ADA’s accessibility laws and

regulations.




Complaint     Page | 13                                                          Enabled Law Group
                                                                                 P.O. Box 18953
                                                                                 Spokane, WA 99228
                                                                                 (206) 445-3961
            Case 2:21-cv-00406-RSL Document 1 Filed 03/25/21 Page 14 of 16




        28(a). Failure to provide Washington Law Against Discrimination compliant accessible

route width clearance, in violation of 2015 WSBC Section 1101.2.1. The premises failed to have

compliant accessible route width clearance as Plaintiff utilizes a wheelchair due to the Plaintiff’s

disability. Said barrier is covered by the Washington Law Against Discrimination guidelines and

is in nonconformity with the requirements for such architecture.

        28(b). Failure to provide Washington Law Against Discrimination compliant restroom

signage, in violation of 2015 WSBC Section 1101.2.6. The premises failed to have complaint

restroom signage depicting the International Symbol of Accessibility as Plaintiff utilizes a

wheelchair due to the Plaintiff’s disability. Said barrier is covered by the Washington Law

Against Discrimination and is in nonconformity with the requirements for such architecture.

        28(c). Failure to provide Washington Law Against Discrimination compliant lavatory

flushing mechanism location, in violation of 2015 WSBC Section 1101.2.5 and 1101.2.5

Exception. The premises failed to have complaint lavatory flushing mechanism location as

Plaintiff utilizes a wheelchair due to the Plaintiff’s disability. Said barrier is covered by the

Washington Law Against Discrimination and is in nonconformity with the requirements for such

architecture.

        29.       Because Defendants’ property does not comply with the ADA’s accessibility laws

and regulations, declaratory and injunctive relief are appropriate remedies under the Washington

Law Against Discrimination. See e.g. Kucera v. Dep’t of Transp., 140 Wash. 2d 200, 209 (2000).

        30.       Pursuant to RCW § 49.60.030(2), Plaintiff is entitled to declaratory and

injunctive relief and to recover from Defendants, reasonable attorneys’ fees and costs incurred

in bringing this action.

                                      PRAYER FOR RELIEF

Complaint     Page | 14                                                       Enabled Law Group
                                                                              P.O. Box 18953
                                                                              Spokane, WA 99228
                                                                              (206) 445-3961
             Case 2:21-cv-00406-RSL Document 1 Filed 03/25/21 Page 15 of 16




        WHEREFORE, the Plaintiff hereby demands judgment against the Defendants and the

Court declare that

        A.         The subject premises and facilities violate Title III of the Americans with

                   Disabilities Act and the Washington Law Against Discrimination;

        B.         The Court enter an Order requiring the Defendants to alter their facilities and

                   amenities to make them accessible to and usable by individuals with disabilities to

                   the full extent required by Title III of the ADA;

        C.         Any portions of the Defendants’ premises identified as being non-compliant under

                   the ADA guidelines be enjoined from being open to the public until such time that

                   Defendants establish those areas are in full compliance with ADA requirements;

        D.         The Court enter an Order directing the Defendants to evaluate and neutralize their

                   policies, practices and procedures toward persons with disabilities, for such

                   reasonable time so as to allow the Defendants to undertake and complete corrective

                   procedures to the Subject Facility;

        E.         The Court award reasonable attorney’s fees, all costs (including, but not limited to

                   court costs and expert fees) and other expenses of suit, to the Plaintiff; and

        F.         The Court award such other and further relief as it deems necessary, just and proper.



 DATED this 25 March 2021

                                                  Respectfully submitted,


                                                  /s/ Derek Butz


Complaint      Page | 15                                                         Enabled Law Group
                                                                                 P.O. Box 18953
                                                                                 Spokane, WA 99228
                                                                                 (206) 445-3961
            Case 2:21-cv-00406-RSL Document 1 Filed 03/25/21 Page 16 of 16




                                        Derek Butz
                                        WSBA #54240
                                        Enabled Law Group
                                        P.O. Box 18953
                                        Spokane, Washington 99228
                                        Telephone: 206-445-3961
                                        Email: DB@Enabledlawgroup.com




Complaint     Page | 16                                         Enabled Law Group
                                                                P.O. Box 18953
                                                                Spokane, WA 99228
                                                                (206) 445-3961
